Allowable Subject Matter
Claim(s) 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 1:
Claim(s) 1 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “a radially inner wall and a radially outer wall made of a deformable shape-memory material and wherein the downstream end forming an outlet section comprises a pneumatic or hydraulic annular actuator” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, US 8,161,754 to Sheaf discloses use of either deformable shape-memory material or annular actuator but not together. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M McCAFFREY whose telephone number is (571)272-3438. The examiner can normally be reached Monday-Friday (excluding Wednesday) 6-8 AM or 5-7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla Mccaffrey/Primary Examiner, Art Unit 3745